Citation Nr: 1218869	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  06-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969, and was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2006, a hearing was held before a Decision Review Officer (DRO).  In March 2008, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are of record.  In May 2010, the Board remanded the claim for further development.

In November 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  In April 2012, the Veteran submitted additional evidence to the Board, along with a written waiver of agency of original jurisdiction (AOJ) consideration of that evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during military service. 

2.  The most probative evidence of record does not support a link between currently diagnosed bilateral hearing loss and acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2005, the AOJ provided notice to the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the notice informed the Veteran of the information and evidence necessary to substantiate his claim for service connection and the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  Additionally, a March 2006 notice informed the Veteran of the information and evidence that governs the assignment of disability ratings and effective dates.

The 2006 notice was issued after the initial denial of the claim.  Neither the Veteran nor his representative has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error.  Subsequent to the notice, in the July 2006 statement of the case (SOC) and the January 2007 and February 2011 supplemental statements of the case (SSOCs), the AOJ readjudicated the claim based on all the evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as a SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Accordingly, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been obtained and associated with the claims folder.  All available post-service treatment records have been secured.  In this regard, the Veteran contends that he sought treatment for hearing problems from two clinicians immediately following his discharge in 1969, but has indicated that these records are unavailable.  See the Veteran's November 2005 Statement in Support of Claim.  

The Veteran was afforded a VA examination in July 2006; however, no opinion was provided by the examiner on the matter of nexus.  Instead, the examiner, who did not have access to the Veteran's claims folder, opined that she could not give an opinion "without resort to mere speculation," yet provided no rationale for this conclusion.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  As such, the opinion of the July 2006 VA examiner is inadequate for rating purposes.  See 38 C.F.R. § 4.2.

As a result of this deficiency, the Board remanded the claim for a second audiological examination and medical opinion in May 2010.  Such was provided to the Veteran by the same audiologist in July 2010, who, after testing the Veteran's hearing and reviewing the claims folder, opined that the Veteran's hearing loss was not the result of in-service acoustic trauma.  In providing this opinion, the examiner indicated that "the literature" did not support such a relationship.  However, she did not provide any description of such literature, nor did she offer analysis specific to the Veteran's appeal.  As a result, the July 2010 medical opinion is also inadequate.  Id.

Based on the lack of adequate medical opinions in this case, the Board sought an expert opinion from VHA in November 2011.  The resultant December 2011 opinion has been reviewed and the Board finds that it adequately addresses the outstanding medical questions in this case, in that it is thorough and provides a rationale for its conclusions.  Thus, the Board is satisfied that there was substantial compliance with the 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the duty to assist has also been fulfilled.

Service Connection

The Veteran asserts that he currently has bilateral hearing loss as a direct result of acoustic trauma sustained during military service. 
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  For purposes of applying VA law, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000, Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000, Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "[VA] shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d). 

However, the Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

In this case, it is undisputed that the Veteran now has bilateral hearing loss as defined under 38 C.F.R. § 3.385, as evidenced by the auditory threshold findings in the July 2006 and July 2010 VA examination reports.  The first element of service connection is therefore satisfied. 

Concerning element (2), in-service incurrence of disease or injury, the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no indication of hearing loss in the Veteran's service treatment records.  Instead, bilateral hearing loss as defined under 38 C.F.R. § 3.385 is not demonstrated until 2006, almost 40 years after service and well beyond the period for presumptive service connection for sensorineural hearing loss.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Board acknowledges that the Veteran has submitted several private audiograms conducted by his employer that date from 1979.  Although these records contain results of puretone audiometry testing, they do not include a speech discrimination test (Maryland CNC test), and therefore cannot be considered in adjudicating whether the Veteran has demonstrated hearing impairment for VA purposes.  See 38 C.F.R. § 4.85.  In any event, even if the Board were to assume that these reports reflect the presence of hearing loss for VA purposes beginning in 1979, which is inconsistent with the puretone audiometry testing results and the Veteran's denial of any ear problems at that time, such assumption would not allow for presumptive service connection.

As for in-service injury, receipt of the Combat Infantryman Badge is indicated on the Veteran's DD Form 214.  Thus, the provisions of 38 U.S.C.A. § 1154(b), discussed above, are accordingly applicable, and the second element of service connection is met to the extent that acoustic trauma associated with combat is assumed. 

With respect to crucial final element, medical nexus, the record contains the report of the December 2011 VHA expert, who reviewed the Veteran's claims folder and opined that his current hearing loss was not the result of acoustic trauma sustained in service.  In support of her opinion, the examiner referenced the Veteran's clinically normal hearing at the time of his March 1969 separation examination and denial of hearing trouble in the accompanying report of medical history, as well as the lack of any evidence of high frequency hearing loss until 1989, 20 years after separation from service.  She also buttressed her conclusion with two pieces of medical literature: (1) an October 2002 study of the American College of Occupational and Environmental Medicine, which found that previously noise-exposed ears, such as the Veteran's, are not more sensitive to future noise exposure and that any hearing loss due to noise exposure does not progress once that exposure ceases; and (2) a study of the National Academy of Sciences that found no scientific basis for delayed onset noised-induced hearing loss.  

There is no competent medical evidence to the contrary.  In this regard, the Veteran is not competent to offer an opinion on the relationship between his current hearing loss and in-service acoustic trauma, a matter that requires medical expertise.  Additionally, while the Veteran and his spouse are competent to discuss the Veteran's symptoms of decreased hearing as they have observed them over the years, the Board finds that their assertion of a continuity of hearing loss symptomatology since service is not credible, as it is contradicted by the medical evidence of record demonstrating a lack of hearing problems for decades following service as described above.  

Finally, the Board has also considered the medical treatise evidence submitted by the Veteran, namely a November 2009 report from the Journal of Neuroscience.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1)(competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  While the treatise evidence discusses the consequences of noise-induced damage to the ear, it contains no information or analysis specific to the Veteran's appeal, and does not draw upon his available audiometric testing results.  As such, the treatise evidence submitted by the Veteran is of little probative value in the instant case.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence that is speculative, general or inconclusive in nature cannot support a claim).

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, contrary to the assertions of the Veteran's representative, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


